United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2040
Issued: June 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2010 appellant filed a timely appeal from the May 24, 2010 merit decision
of the Office of Workers’ Compensation Programs denying his request for modification of a
wage-earning capacity determination and his claim for recurrence of total disability. Pursuant to
the Federal Employees’ Compensation Act and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to modify the Office’s March 3,
2009 wage-earning capacity determination or to establish that he sustained a recurrence of total
disability due to his October 19, 2006 work injury.
FACTUAL HISTORY
The Office accepted that on October 19, 2006 appellant, then a 53-year-old letter carrier,
sustained a lumbar strain and herniated disc at L3-L4 when he twisted his back while trying to
avoid being struck by carpet rolls that had fallen near his letter cage. On January 31, 2007
appellant underwent Office-authorized surgery, including lumbar decompression at L2 through

L4 and a microdiscectomy at L3 and L4. He returned to light-duty work as a modified city
carrier on May 1, 2007.
In a March 3, 2009 decision, the Office reduced appellant’s compensation to zero based
on its determination that his actual earnings as a modified city carrier fairly and reasonably
represented his wage-earning capacity. It determined that appellant had no loss of wages in this
position when compared to his date-of-injury position.
On August 20, 2009 appellant filed a Form CA-7 (claim for compensation) for the period
July 3 to August 15, 2009. The employing establishment noted that appellant had returned to
light-duty work on August 18, 2009.1 In reports from August 2009, Dr. Joel D. Pickett, an
attending Board-certified neurosurgeon, noted that appellant reported having increasing radicular
pain in his left leg over the prior few months. Dr. Pickett discussed the possibility of appellant
undergoing additional low back surgery.2
In a November 5, 2009 decision, the Office denied wage-loss compensation for the
period July 3 to August 15, 2009 finding that there was no basis to modify the prior loss of wageearning capacity decision of March 3, 2009.
On November 24, 2009 appellant filed a Form CA-2a (notice of recurrence) alleging he
sustained a recurrence of total disability on November 19, 2009. He asserted that the recurrence
occurred because he was turning to park his work vehicle on that date and he bumped the curb
with the vehicle and jerked his back. This incident caused him to experience shooting pain in his
back.
In a December 2, 2009 letter, the employing establishment challenged the recurrence
claim for the reason that appellant had filed a new CA-l form to claim a new injury on
November 29, 2009. On December 10, 2009 the Office requested that he provide additional
information regarding his recurrence of disability claim.
Appellant sought treatment at an emergency room on November 20, 2009. He was
discharged with a diagnosis of back pain. In a December 18, 2009 report, Dr. Pickett stated that
appellant was being seen as he ran into a curb with his vehicle about three to four weeks prior.
Since that time, appellant experienced intensely worse lower back pain that radiated down both
his legs. Dr. Pickett stated that appellant was neurologically intact, but the right leg pain was a
new finding. He recommended new magnetic resonance imaging (MRI) scan.
In a January 20, 2010 decision, the Office denied appellant’s claim for a recurrence of
total disability beginning November 19, 2009. It found that his recurrence claim was not
established because he had claimed a new injury on November 19, 2009 when he bumped the
curb in his work vehicle.
1

In an October 29, 2009 decision, the Office denied authorization for additional back surgery consisting of a
microlaminectomy at L3 and L4.
2

The record also contains disability notes in which Dr. Pickett recommended that appellant stop work in
September and October 2009.

2

In a March 17, 2010 letter, the employing establishment challenged appellant’s
recurrence of disability claim stating that his work restrictions had not been changed. The
employing establishment noted that he was offered another modified job on April 20, 2009 based
on an attending physician’s work restrictions.
In a March 8, 2010 letter to appellant’s counsel, Dr. Pickett stated that appellant had a
filling defect on myelogram consistent with nerve root compression at L4-5 due to stenosis or a
possible disc herniation. He stated that appellant’s absent knee reflex correlated with that area of
the anatomy and distribution of pain. Dr. Pickett recommended a microdiscectomy, but he did
not discuss the claimed recurrence of disability of November 19, 2009.
Appellant requested a telephone hearing with an Office hearing representative. During
the April 6, 2010 hearing, counsel argued that the incident of November 19, 2009 did not cause a
new injury, but rather caused an exacerbation of the previous condition sustained on
October 19, 2006. Appellant testified that on November 19, 2009 he was turning his vehicle
around and his foot slipped on the gas pedal. The vehicle came off the curb and he experienced a
sharp pain in his lower back. Appellant testified that Dr. Pickett told him that the November 19,
2009 incident did not cause any further damage, but rather it accelerated the pain of his previous
injury. He was off work for a day or two after November 19, 2009. Appellant testified that he
went back to his previous modified-duty work, but the employer tried to add more arduous lifting
duties to his work restrictions. Counsel stated that Dr. Pickett’s December 18, 2009 report
showed that the November 19, 2009 incident aggravated appellant’s herniated disc.
The employing establishment advised by letter dated April 12, 2010 that appellant was
involved in the National Assessment Reemployment/Reassignment interview and was offered a
job based on an attending physician’s work restrictions. The employing establishment stated that
appellant declined the job offer, but noted that he had bid on this job and was now working
within the same restrictions.
Appellant submitted medical records dated October 19, 2006 to April 9, 2010 from the
Spine & Neurological Center along with the reports for a June 15, 2009 lumbar MRI scan,
August 12, 2009 lumbar computerized tomography (CT) scan and myelogram and January 9,
2010 lumbar MRI scan.
In a May 24, 2010 decision, the Office hearing representative affirmed the January 20,
2010 decision. She determined that appellant had not met his burden of proof to modify the
Office’s March 3, 2009 wage-earning capacity determination or to establish that he sustained a
recurrence of total disability beginning November 19, 2009.
LEGAL PRECEDENT
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
employment-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was in fact erroneous.3 The burden of proof is on the
3

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

3

party attempting to show the award should be modified.4 The Board has held that a new injury
does not constitute a material change in the nature and extent of the original injury-related
condition such that a wage-earning capacity determination should be modified.5
Section 8115(a) of the Act provides that the “wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageearning capacity.”6 The Board has stated, “Generally, wages actually earned are the best
measure of a wage-earning capacity and in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.”7 However, wage-earning capacity may not be based on an odd-lot or makeshift position designed for an employee’s particular needs.8 Office procedures direct that a
wage-earning capacity determination based on actual wages be made following 60 days of
employment.9
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden to establish by
the weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that he cannot perform such light duty. As part of this burden the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and extent
of the light-duty job requirements.10

4

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

5

M.E., Docket No. 07-2306 (issued March 24, 2008).

6

5 U.S.C. § 8115(a).

7

Floyd A. Gervais, 40 ECAB 1045, 1048 (1989); Clyde Price, 32 ECAB 1932, 1934 (1981). Disability is
defined in the implementing federal regulations as “the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury.” (Emphasis added.) 20 C.F.R. § 10.5(f). Once it is
determined that the actual wages of a given position represent a employee’s wage-earning capacity, the Office
applies the principles enunciated in Albert C. Shadrick, 5 ECAB 376 (1953), in order to calculate the adjustment in
the employee’s compensation.
8

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1) (July 1997).
9

See Federal (FECA) Procedure Manual, id. at Chapter 2.814.7c (December 1993).

10

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986). 20 C.F.R. § 10.5(x)
provides, “Recurrence of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness. This term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn (except when such withdrawal
occurs for reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical limitations.”

4

ANALYSIS
The Office accepted that on October 19, 2006 appellant sustained a lumbar strain and
herniated disc at L3-L4 when he twisted his back while trying to avoid being struck by carpet
rolls that had fallen near his letter cage. Appellant returned to light-duty work as a modified city
carrier on May 1, 2007. In a March 3, 2009 decision, the Office reduced his compensation to
zero based on its determination that his actual earnings as a modified city carrier fairly and
reasonably represented his wage-earning capacity. On August 20, 2009 appellant filed a Form
CA-7 for the period July 3 to August 15, 2009. On November 24, 2009 he filed a Form CA-2A
for a recurrence of total disability on November 19, 2009.
The Board finds that appellant did not meet his burden of proof to modify the Office’s
March 3, 2009 wage-earning capacity determination. Appellant has not alleged or otherwise
shown that the original wage-earning capacity determination was in fact erroneous. He worked
in the modified city carrier position for almost two years before the Office made its wageearning capacity determination. There is no evidence that the position was an odd-lot or makeshift position designed for appellant’s particular needs.11
Appellant also did not establish a material change in the nature and extent of his
employment-related condition. The record contains several reports, including those dated
between August and October 2009, in which Dr. Pickett, an attending neurosurgeon, noted
appellant’s report of increased symptoms and suggested that he had disability due to his low
back condition. However, Dr. Pickett did not provide any opinion that appellant sustained a
material change in his accepted work-related condition sustained on October 19, 2006.
Appellant claimed that his injury-related condition changed for the worse after a
November 19, 2009 incident that occurred when his work vehicle bumped into a curb; but the
November 19, 2009 incident involves a possible new injury rather than a material change in the
work-related injury condition that was sustained prior to the issuance of the March 3, 2009 wageearning capacity determination. As noted, the Board has held that a new injury does not
constitute a material change in the nature and extent of the original injury-related condition such
that a wage-earning capacity determination should be modified.12
Appellant also has not met his burden of proof to show that he sustained a work-related
recurrence of total disability in mid 2009. The reports of Dr. Pickett indicated disability
beginning in August 2009 but these reports do not provide any opinion that the disability was
related to the accepted low back injuries of October 19, 2006. Moreover, appellant has not
explained why he felt that the possible new injury he reported as occurring on November 19,
2009 constituted a spontaneous change in his medical condition as a result of the October 19,
2006 work injury. Appellant claimed that his modified job duties were changed such that he
sustained a recurrence of total disability. However, the employing establishment disputed
appellant’s claim in this regard and he has not submitted sufficient evidence to establish such a
change.
11

See supra notes 8 and 9. The record also does not reveal that appellant was retrained or vocationally
rehabilitated.
12

See supra note 5.

5

For these reasons, appellant has not shown that the Office’s March 3, 2009 wage-earning
capacity determination should be modified or that he has established a recurrence of total
disability due to the October 19, 2006 work injury.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to modify the Office’s
March 3, 2009 wage-earning capacity determination or to establish that he sustained a recurrence
of total disability due to the October 19, 2006 work injury.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

